DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of application 16/287,267, which is now U.S. Patent No. 10,850,809.
A preliminary amendment was received from the applicant on October 28, 2020.
Claims 1-16 have been cancelled.
Claims 17-31 have been added.

Drawings
The drawings were received on October 28, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7 and 9-12 of U.S. Patent No. 10,850,809. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17 and 20-25 are generic to all that is recited in claims 1, 3, 5, 7 and 9-12 of US 10,850,809.  In other words, claims 1, 3, 5, 7 and 9-12 of US 10,850,809 fully encompass the subject matter of claims 17 and 20-25 and therefore anticipate claims 17 and 20-25.  Since claims 17 and 20-25 are anticipated by claims   1, 3, 5, 7 and 9-12 of US 10,850,809, claims 17 and 20-25 are not patentably distinct from claims 1, 3, 5, 7 and 9-12 of US 10,850,809, regardless of any additional subject matter present in claims 1, 3, 5, 7 and 9-12 of US 10,850,809.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-21 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Couch III et al. (WO 2012/148525 A1).
Couch III et al. discloses the same marine vessel with a bow-mounted detecting system as claimed, as shown in Figures 26-29, said vessel being comprised of an anchor, defined as Part #302, with an anchor chain, defined as Part #304, that is positioned on a hull of said vessel, defined as Part #10, at about a bow of said vessel, defined as Part #318, said anchor being adapted for motorized deployment and retrieval by means of a windlass, defined as Part #306, a detecting device in the form of an optical position sensor, defined as Part #316, that is positioned on said hull at about said bow and above a waterline of said vessel, as shown in Figures 26-27, said detecting device being positioned on said bow so as to capture one or more images of a forward scene within a field-of-view of said detecting device, as shown in Figure 27, and a display device in the form of a video monitor, defined as Part #376, which is separated from and in communication with said detecting device, where said display device is adapted to receive one or more images of said forward scene and to display said one or more images.  Said display device is positioned at a helm of said vessel, as shown in     Figure 29, and is adapted to receive and display a live video feed of said forward scene of said vessel from said detecting device.  Said anchor and said detecting device are substantially vertically aligned, as shown in Figure 26, so that said anchor is at least partially visible at all points between a fully retracted position and a position where said anchor breaches a water surface.  An activation device in the form of said windlass is adapted to move said anchor between a retracted position and a deployed position, as shown in Figures 26-27.  Said activation device is also in electronic communication with .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Couch III et al. in view of Kabel et al. (US 8,296,001).
Couch III et al., as set forth above, discloses all of the features claimed except for the use of a display device in the form of a touch screen for displaying vessel position information.
Kabel et al. discloses a marine vessel navigation device, as shown in Figures    1-40, which is comprised of a marine electronic display device, defined as Part #10, with 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a display device in the form of a touch screen with a marine vessel, as taught by Kabel et al., in combination with the bow-mounted detecting system for a marine vessel as disclosed by Couch III et al. in order to provide a bow-mounted detecting system with means to facilitate user control of an anchor activation device with a detecting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617